Citation Nr: 0008890	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  91-39 712	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased rating for homonymous 
hemianopsia, right, with macular sparing and intermittent 
exotropia, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

5.  Entitlement to allowance for automobile and other 
adaptive equipment.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr., Attorney 
at Law
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The appellant had active duty from July 1972 to August 1974.

This matter has previously been before the Board of Veterans' 
Appeals (Board) on three occasions.  In July 1992, June 1994, 
and February 1998, the Board remanded the appellant's claims 
for additional evidentiary and procedural development. 

By decision of October 1998, following proper notice to the 
appellant, the RO declared him to be incompetent for purposes 
of handling monies paid to him by the VA.  He now receives 
monthly payments under a direct supervision arrangement.  A 
legal guardian or custodian was not appointed.

By statement dated in January 2000, the appellant's attorney 
requested that the appellant be afforded a videoconference 
hearing before a Member of the Board, to allow him to present 
testimony in support of his appeal.  Such a hearing has not 
been scheduled or conducted. 

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the appellant in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1999).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a videoconference 
hearing before a Member of the Board.  
The appellant and his attorney should be 
advised of the hearing schedule and 
scheduled for a hearing, that, to the 
extent possible, accommodates any request 
either may have regarding time or date of 
appearance.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals
	
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


